IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
Vv. ) ID No. 1702005493
) Cr. A. Nos. IN17-02-1754 & 55.
DARNELL D. MARTIN, )
Defendant. )

Submitted: October 9, 2019
Decided: October 11, 2019

ORDER DENYING MOTION FOR CREDIT TIME

This 11" day of October, 2019, upon consideration of the Defendant
Darnell D. Martin’s pro se Motion for Credit Time (D.I. 58-59), the State’s
response thereto (D.I. 61), and the record in this matter, it appears to the Court
that:

(1) On January 9, 2018, following a bench trial, Darnell Martin was
convicted of drug dealing and another related charge. He was immediately
sentenced to serve, inter alia, a 25-year term of imprisonment suspended after
two years for 18 months of supervised probation. The two years of
unsuspended imprisonment was a statutory minimum term of incarceration

the imposition of which was required and could not be suspended.'! The

 

DEL. CODE ANN. tit. 16, § 4752(2) (2016) (drug dealing a tier 2 quantity of
marijuana with an aggravating factor is a class B felony); id. at tit. 11, §§ 4205(b)(2) & (d)
(sentence “[f]or a class B felony [is] not less than 2 years .. . [and any] minimum,
mandatory, mandatory minimum or minimum mandatory sentence [ ] required by
subsection (b) of [§ 4205] . . . shall not be subject to suspension by the court”).
effective date of Martin’s sentence was January 9, 2018, because he was at
liberty until his conviction and sentencing.”

(2) Martin filed a direct appeal to the Delaware Supreme Court. His
convictions and sentence were affirmed.? And so, now Martin is pursuing
postconviction relief via a separate application.*

(3) Martin previously filed an unsuccessful motion for sentence
reduction under Superior Court Criminal Rule 35(b).° Martin also previously
filed an unsuccessful state petition for a writ of habeas corpus.°

(4) Martin’s present motion, filed from prison, asks the Court to
“grant[] him an additional 2 days previously served.”’ Martin alleges he was
held in police custody for two days when he was first arrested and before he

made bail.’ But Martin provides no evidentiary support for this contention

 

2 See Sentencing Order, State v. Darnell D. Martin, 1.D. No. 1702005493 (Del.
Super. Ct. Jan. 9, 2018).

2 Mart. v. State, 2018 WL 4959037 (Del. Oct. 12, 2018).
4 D.I. 39-44.

, State v. Martin, 2019 WL 1126059 (Del. Mar. 12, 2019).
6 D.I. 53-57.

7 Def. Mot. at 2.

Id. at 1-2.
and there is nothing on the face of the record that reveals this alleged two-day
term of “incarceration.”

(5) Martin’s is a motion seeking application of the statute that
requires credit for “any period of actual incarcertation” previously served on
a given charge when determining the termination date of an inmate’s sentence
for that charge.’

(6) But Martin is no longer held at Level V; the incarcerative portion
of his sentence terminated on September 25, 2019.'° Thus, any application of
credit time to diminish his prison time now is moot.”

(7) Martin is now serving a term of probation, however.'* So if he
is correct in his assertions (i.e., that he has some unaccounted-for previous

“period of incarceration”) and his calculations (i.e., that is a two-day period),

 

z DEL. CODE ANN. tit. 11, § 3901(c) (2016):

Any period of actual incarceration of a person awaiting trial, who thereafter
before trial or sentence succeeds in securing provisional liberty on bail, shall
be credited to the person in determining the termination date of sentence.

10 D.I. 61.

2 See, e.g, Gural v. State, 251 A.2d 344 (Del. 1969) (adopting and applying the
“collateral consequences” rule: “the satisfaction of the sentence renders the case moot
unless, in consequence of the conviction or sentence, the defendant suffers collateral legal
disabilities”).

12 See Sentencing Order, at | (providing that Martin must serve an 18-month probated
term); see also D.I. 61 (confirming that Martin is now serving that probated term).

cr
and if he violates his probation, the maximum Level V term Martin could face
would be diminished by the two additional days he sought here.'? That is
how, when, and the only way he might receive credit for time he believes he
is due. But that calculation simply is not yet-—and hopefully never will be—
a matter ripe for determination by the Court.

(8) NOW, THEREFORE, IT IS ORDERED that Darnell D.
Martin’s motion for credit time is DENIED as MOOT.

SO ORDERED this 11" day of October, 2019.

J eet

Paul R. Wallace, Judge
Original to Prothonotary

cc: Timothy G. Maguire, Deputy Attorney General
Gregory E. Smith, Deputy Attorney General
Benjamin S. Gifford, IV, Esquire
Mr. Darnell Martin, pro se

 

3 See DEL. CODE ANN,, tit. 11, § 4334(c) (2016); Pavulak v. State, 880 A.2d 1044,
1046 (Del. 2005); Gamble v. State, 728 A.2d 1171, 1172 (Del. 1999).

-4-